Citation Nr: 1142587	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-19 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an unspecified disability due to Agent Orange exposure. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a skin disorder on the hands and wrists (claimed as residuals of jungle rot). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for unspecified disorder due to Agent Orange exposure, bilateral knee disorder and a skin disorder.   

The issues of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a February 2009 Decision Review Officer hearing at the RO, the Veteran stated that he wished to withdraw his appeal for service connection for an unspecified disability due to Agent Orange Exposure. 

2.  The evidence of record does not show that the Veteran has a current chronic disability involving either of his knees.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for an unspecified disability due to Agent Orange exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).
2.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Dismissal of a Service Connection Claim 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b). 

The record reflects that the Veteran perfected an appeal of the August 2007 rating decision that denied entitlement to service connection for unspecified disability due to Agent Orange exposure.  Thereafter, during the February 2009 Decision Review Officer (DRO) hearing held at the RO, the Veteran stated that he wished to withdraw his appeal with respect to this claim. The Board finds that the Veteran's testimony during the DRO hearing qualifies as a valid withdrawal of the issue of entitlement to service connection for unspecified disability due to Agent Orange exposure.  See 38 C.F.R. § 20.204.  Accordingly, the claim will be dismissed. 

2.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in March 2007 that addressed the notice elements concerning his service connection claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

The Board recognizes that the Veteran was not afforded a full VA examination with opinion solicited as to the likelihood that he currently has a knee disability due to service.  That said, the Veteran's extremities were reportedly normal on visits to VA primary care clinic in November 2006, October 2007, and October 2008.  While a superficial 1cm lump was noted to be freely movable lateral to the patella of the right knee in November 2009, the impression on X-rays performed by VA in November 2009 was: "There is no evidence for loose body.  Unremarkable examination of the right knee."  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Id. 

Here, the service treatment records show no knee injuries, and the Veteran did not report knee complaints until 2007.  A review of the post-service treatment records is negative for any current diagnosis associated with either of the Veteran's knees.  In addition, the Veteran has only reported symptoms of intermittent pain associated with his knees and he has not claimed to have a current diagnosed disorder involving either knee.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds that a full examination is not warranted given the lack of any record of inservice injury or treatment until 2007 and the absence of a current disability of involving either knee.  See McLendon, 20 Vet. App. at 83.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3.  Service Connection 

The Veteran seeks entitlement to service connection for a bilateral knee disorder. He asserts that he injured his knees as a result of jumping out of helicopters and landing in jungle landing zones for patrol as a member of the 101st Airborne while he was stationed in Vietnam.  The Veteran also reports that he injured his knees while performing his patrol duties in Vietnam, such as, walking up and down mountains carrying equipment and firearms.  He reports that he has experience symptoms of bilateral knee pain off and on since 1975.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1  (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for bilateral knee disorder.  A review of the Veteran's service treatment records does not show any complaints of knee problems in service.  The report of an October 1971 examination prior to separation shows that the Veteran's lower extremities were evaluated as normal and no that abnormalities involving either knee was recorded.  An associated report of medical history is not available.  

The Veteran testified during the February 2009 DRO hearing that he first experienced knee problems in 1975, about four years after his separation from his period of service.  See DRO hearing transcript, page 2.  He further testified that he has experience bilateral knee pain, intermittently, since then.  The Veteran reported that he currently experiences significant knee pain and crepitus in both knees when he kneels down.  The Veteran, however, denied receiving any treatment for his knees prior to 2009. 

Post-service treatment records do not show that the Veteran sought any treatment for knee problems until 2009.  VA treatment records from 2004 to 2006 do not show any complaints or findings indicative of knee problems.  The Veteran's extremities were reportedly normal on visits to VA primary care clinic in November 2006, October 2007, and October 2008.  A November 2009 VA treatment record shows the Veteran presented with complaints of right knee problems.  He reported that he sensed a loose body in his right knee and his knee was painful when he kneeled on it.  Physical examination of the right knee was essentially normal, but a superficial lump measuring one centimeter that moved freely and laterally to the patella was observed.  X-ray film of the right knee to evaluate for a loose body revealed no evidence of a loose body.  An unremarkable examination of the right knee was noted and no acute disease involving the right knee was observed. 

None of the subsequent VA treatment records shows any current chronic diagnosed disorder involving either knee.  

It is again noted that in order to prevail on the issue of service there must be evidence of a current disability, an inservice disease or injury, and evidence of a medical nexus.  See Hickson, 12 Vet. App. at 253. 

Here, initially, the Board notes that a review of the medical evidence does not show a current diagnosed disorder for the right or left knee.  The November 2009 VA treatment record noted a small lump that moved freely near the patella of the 
Veteran's right knee was observed, but further diagnostic testing did not reveal any abnormal findings in the right knee.  Although there is evidence that the Veteran complained of bilateral knee pain, the medical evidence does not show any current diagnosed disorder involving either knee.  The Board notes that a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282  (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board has considered the Veteran's assertion that he injured his knees during service.  The Board does not doubt the Veteran's credibly, his account of what were likely acute and transitory injuries to the knee(s) during service, and the accepted fact that in-service jumps from helicopters as a member of the 101st Airborne could have caused a knee disability.  However, he testified that he did not experience any knee problems until 1975, which comes four years after his separation from service.  In addition, he further testified that his knee problems since 1975 were intermittent in nature.  The Veteran's testimony goes against continuity of symptomatology since his period of service, and there is no other evidence of record to the contrary.  See 38 U.S.C.A. § 3.303(b); see also Savage, 10 Vet. App. 488.  Further, there is no medical evidence of a current knee disability, and no medical evidence that links any chronic knee disorder to the Veteran's period of service. 

Significantly, in this case, what is not shown, however, is the presence of a currently diagnosed knee disability.  The current medical evidence of record does not show any diagnosed disorder involving the knees.  Absent a finding of a current disability, service connection is not warranted.  In addition, the Court has held that there can be no valid claim without proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet.App. 141 (1992). Service connection is not warranted for either knee.  See Hickson, 12 Vet. App. at 253. 

In sum, the medical evidence of record does not show any documentation of an injury during service.  His knees were normal at separation.  While the Veteran states he had knee pain intermittently since 1975, there is no record of any diagnosis or treatment for knee problems, or complaints of knee pain from this time until 2007 when the Veteran submitted his claim.  Most importantly, there is no medical evidence of record indicating that the Veteran has any current diagnosed disorder involving either knee.  In fact, the medical evidence of record is to the contrary.  With no medical evidence of a current knee disability, service connection must be denied.  Consequently, the benefit-of-the-doubt doctrine is not applicable to the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  If the Veteran is diagnosed with a knee disorder in the future, he is encouraged to submit evidence of such and seek to reopen a claim for service connection. 


ORDER

The appeal as to the denial of a claim for service connection for an unspecified disability due to Agent Orange exposure is dismissed. 

Service connection for a bilateral knee disorder is denied.

REMAND

The Veteran has claimed entitlement to service connection for a skin disorder involving his hands and wrists (claimed as residuals of jungle rot).  As explained below, the Board finds that additional development is necessary prior to adjudication of this claim. 

A VA examination is needed to determine the nature and likely etiology of any skin disorder on the Veteran's hands and wrists.  The RO denied the Veteran's claim for service connection for a skin problem based on the lack of any currently diagnosed condition.  During the February 2009 DRO hearing, the Veteran testified that he experienced a skin problem involving "cracks under his finger tips" since his period of service.  The transcript indicates that during the hearing, the Veteran showed his hands with the above described manifestation to the DRO.  See DRO hearing transcript, page 15.  While the record does not contain a diagnosed condition, it was appears from the hearing transcript that the Veteran has current symptomatology of a skin disorder involving his hands.  

Further, the Veteran testified that he sought treatment for skin problems (jungle rot) during his period of service while he was stationed in Vietnam and he continued to seek treatment at VA medical center in West Haven shortly after his separation in 1971 and 1972.  A review of the claims folders shows that attempts to obtain  those VA treatment records were unsuccessful and that they only resulted in associating a few VA dental records with the claims folder.  The Veteran has submitted a photograph that appears to show him wearing bandages on his hands and arms as treatment for jungle rot during his period of service, or shortly thereafter. 

Based on the foregoing, the Veteran should be afforded a VA examination to ascertain the current diagnosis for and likely etiology of any skin problem involving the hands and wrists.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate those records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records.

2.  Once any available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and likely etiology of any skin disorder involving the hands and wrists.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner for review in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on a thorough review of the claims file and any examination findings, the examiner should first identify the nature of the claimed skin disorder involving the Veteran's hands and wrists.  The examiner is then requested to provide a clear, well-supported medical opinion on whether it is at least as likely as not (or the evidence is at least in approximate balance) that any currently diagnosed skin disorder was incurred in or is related to the Veteran's period of service. 

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran has provided credible lay statements that the skin problems involving his hands and wrist date back to his period of service. 

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim for service connection.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


